


AMENDMENT ONE
TO
FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT


As of September 28, 2015


This Amendment One (“Amendment”) hereby amends that certain Fifth Amended and
Restated Employment Agreement dated as of October 22, 2013, between Robert
Mehrabian and Teledyne Technologies Incorporated (the “Employment Agreement”) as
follows:


1.
The “Term” of the Employment Agreement shall be effective as of the date first
above written and shall continue in effect through December 31, 2019.

2.
Since January 1, 2015, the term “Base Salary” for the purpose of the Employment
Agreement has been $955,000 (Nine Hundred and Fifty Five Thousand Dollars). The
Executive’s Base Salary may be increased from time to time in the future as
approved by the Personnel and Compensation Committee of the Board of Directors.

3.
Executive’s address for the purpose of notices under Section 8 of the Employment
Agreement shall be 578 W. Potrero Road, Thousand Oaks, CA 91361.



Capitalized terms used in this Amendment without definition have the meanings
given to such terms in the Employment Agreement.


Except as expressly amended hereby, the Employment Agreement remains in full
force and effect.


Witness the due execution hereof, intending to be legally bound, as of the date
first above written.


Executive    
Teledyne Technologies Incorporated


 
 
  /s/ Robert Mehrabian
By:   /s/ Charles Crocker                      
Robert Mehrabian    
Charles Crocker
 
Chair, Personnel and Compensation Committee







                


                
    
            





